If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   June 18, 2019
              Plaintiff-Appellee,

v                                                                  No. 341863
                                                                   Muskegon Circuit Court
KIERELLE MONTRELL BURNS,                                           LC No. 15-000145-FC

              Defendant-Appellant.


Before: K. F. KELLY, P.J., and FORT HOOD and REDFORD, JJ.

PER CURIAM.

        Defendant appeals by right his jury convictions of first-degree premeditated murder,
MCL 750.316(1)(a), and possession of a firearm during the commission of a felony (felony-
firearm), MCL 750.227b(1). The trial court sentenced defendant as a second-offense habitual
offender, MCL 769.10, to serve life without the possibility of parole for his murder conviction
and to serve two years in prison for his felony-firearm conviction. Because defendant has not
identified any errors that warrant relief, we affirm.

                                       I. BASIC FACTS

        Defendant’s convictions arise from the shooting death of Darnell Byrd in the early
morning hours of September 5, 2015. Testimony and evidence established that defendant, Byrd,
and Byrd’s close friend, Josiah Fousse, worked for Jeremey Morton, who ran a criminal
enterprise that distributed illegal narcotics in Muskegon, Michigan. There was testimony that
Morton, Fousse, and Byrd had been involved in a homicide just days earlier and that Byrd had
been arrested. Morton feared that Byrd was talking to police officers and arranged for Byrd to be
bailed out of jail. Morton then fabricated a plan to commit a robbery. In actuality, he asked
Fousse and defendant to kill Byrd. Evidence showed that Morton and his girlfriend dropped off
defendant, Fousse, and Byrd by an alley that was near the place where they had told Byrd they
would commit the robbery. Defendant and Fousse shot Byrd approximately 14 times as the three
men walked down the alley. Defendant and Fousse then met up with Morton and fled to Grand
Rapids where they were later apprehended.

                                II. INSTRUCTIONAL ERROR


                                               -1-
        Defendant first argues that the trial court did not properly instruct the jury. More
specifically, he maintains that the trial court should have instructed the jury on the lesser offense
of manslaughter and should not have omitted the element on excuse or justification found in the
instructions for first and second-degree murder. This Court reviews de novo whether the trial
court properly instructed the jury. People v Martin, 271 Mich. App. 280, 337; 721 NW2d 815
(2006). This Court reviews the instructions as a whole to determine whether “the instructions
adequately protected the defendant’s rights by fairly presenting to the jury the issues to be tried.”
Id. at 337-338 (quotation marks and citation omitted).

        A defendant is entitled to have the jury instructed on a necessarily included lesser offense
of a charged offense if a rational view of the evidence would support such an instruction. People
v Mendoza, 468 Mich. 527, 533; 664 NW2d 685 (2003). Voluntary and involuntary
manslaughter are necessarily included lesser offenses of murder. Id. at 541. As such, defendant
would have been entitled to an instruction on manslaughter, if a rational view of the evidence
supported the instruction. There was, however, no evidence that defendant accidentally shot and
killed Byrd. Accordingly, he was not entitled to an instruction on involuntary manslaughter. Id.
at 536. Similarly, there was no evidence that he voluntarily killed Byrd, but did so while in “the
heat of passion,” which was caused by “adequate provocation” and that there was no lapse of
time within which a reasonable person would have controlled his passions. People v Roper, 286
Mich. App. 77, 87; 777 NW2d 483 (2009). The provocation necessary to mitigate a homicide
from murder to voluntary manslaughter is that which would cause a reasonable person to lose
control and act out of passion rather than reason. Id. The evidence in this case showed that
Morton formulated a plan to lure Byrd into a particular location so that defendant and Fousse
could kill him. Defendant knew about the plan, accompanied the others to the location, and then
shot and killed Byrd as intended. Nevertheless, defendant maintains that the evidence showed
that he only participated in the planned murder out of fear for his life.

       Michigan recognizes the defense of duress under which a person may be excused for
committing a crime when acting out of fear of death or great bodily harm. People v Lemons, 454
Mich. 234, 246-247; 562 NW2d 447 (1997). However, duress can never excuse murder. People
v Gimotty, 216 Mich. App. 254, 257; 549 NW2d 39 (1996). Michigan law does not permit a
person to submit to coercion and take the life of a third person; instead, the person being coerced
should risk or sacrifice his or her own life rather than commit the murder. People v Henderson,
306 Mich. App. 1, 5; 854 NW2d 234 (2014). Therefore, the trial court did not err when it
precluded defendant from presenting a duress defense.

       Further, duress cannot negate the intent, malice, or premeditation elements of murder.
People v Reichard, 323 Mich. App. 613, 615-616; 919 NW2d 417 (2018). Because voluntary
manslaughter involves provocation that mitigates the malice element of murder, see Mendoza,
468 Mich. at 540, and duress cannot mitigate the malice element of murder, see Reichard, 323
Mich. App. at 616, defendant could not rely on evidence that he feared for his life to support a
manslaughter instruction. The trial court did not err when it refused to instruct the jury on
manslaughter. See Mendoza, 468 Mich. at 533.

        Defendant similarly maintains that the trial court should have instructed the jury that it
had to find that the killing was not justified, excused, or done under circumstances that reduce it
to a lesser crime. See M Crim JI 16.1(6); M Crim JI 16.5(4). However, as noted in each version

                                                -2-
of the criminal instructions that he cites, that portion of the instruction may be omitted if the
defendant has not presented evidence to support a defense that amounts to justification or excuse,
or has not presented evidence that would warrant an instruction on an appropriate necessarily
included lesser offense. See, e.g., M Crim JI 16.1, n 4; M Crim JI 16.5, n 4. In this case,
defendant presented no evidence to support any defense that would justify or excuse the killing.
He also failed to present any evidence that the killing might have been mitigated to
manslaughter. As such, the trial court properly omitted the last sentences from each instruction.
See, e.g., Henderson, 306 Mich. App. at 8.

        The trial court properly instructed the jury on the elements of first- and second-degree
murder and did not err when it refused to instruct the jury on manslaughter as a necessarily
included lesser offense of murder. The trial court’s instructions adequately protected defendant’s
rights by fairly presenting the issues to be tried. See Martin, 271 Mich. App. at 337.

                                 III. EVIDENTIARY ERROR

        Defendant next argues that the trial court erred when it admitted the statements that he
gave to police officers and his testimony from Morton’s preliminary examination into evidence.
This Court reviews a trial court’s decision to admit evidence for an abuse of discretion. People v
Yost, 278 Mich. App. 341, 353; 749 NW2d 753 (2008). A trial court abuses its discretion when it
selects an outcome that falls outside the range of reasonable and principled outcomes. Id. This
Court reviews de novo the proper interpretation and application of the rules of evidence. People
v Duncan, 494 Mich. 713, 723; 835 NW2d 399 (2013).

       Defendant maintains that his statement pursuant to the investigative subpoena was
inadmissible under MRE 804(b)(1) and the decision in People v Farquharson, 274 Mich. App.
268; 731 NW2d 797 (2007). MRE 804 provides several exceptions to the general rule that
hearsay statements are inadmissible at trial, and MRE 804(b)(1) specifically creates an exception
for former testimony that meets certain criteria. In Farquharson, this Court had to determine
whether the exception to the prohibition on the admission of hearsay applied to a deceased
witness’ testimony pursuant to an investigative subpoena. Farquharson, 274 Mich. App. at 272-
279. MRE 804 and the decision in Farquharson are, however, inapplicable to this case because
defendant’s statements are by definition not hearsay. See MRE 801(d)(2). For that reason, the
prosecution did not have to establish an exception to the prohibition on the admission of hearsay
statements stated under MRE 802. Consequently, the trial court did not err when it allowed the
admission of these statements.

       Defendant also maintains that his preliminary examination testimony was inadmissible
under MRE 410, which provides, in relevant part:

               Except as otherwise provided in this rule, evidence of the following is not,
       in any civil or criminal proceeding, admissible against the defendant who made
       the plea or was a participant in the plea discussions:

               (1) A plea of guilty which was later withdrawn;

              (2) A plea of nolo contendere, except that, to the extent that evidence of a
       guilty plea would be admissible, evidence of a plea of nolo contendere to a
                                               -3-
       criminal charge may be admitted in a civil proceeding to support a defense against
       a claim asserted by the person who entered the plea;

               (3) Any statement made in the course of any proceedings under MCR
       6.302 or comparable state or federal procedure regarding either of the foregoing
       pleas; or

               (4) Any statement made in the course of plea discussions with an attorney
       for the prosecuting authority which do not result in a plea of guilty or which result
       in a plea of guilty later withdrawn.

        In this case, the prosecution did not seek the admission of evidence that defendant
entered a plea of guilty or nolo contendere or the admission of any statement that he made at a
proceeding held under MCR 6.302. Therefore, MRE 410(1) through (3) did not apply. The only
question is whether the statements made to police officers and the preliminary examination
testimony constituted statements that were “made in the course of plea discussions with an
attorney for the prosecuting authority” that resulted in a plea that was later withdrawn. MRE
410(4).

        A prosecuting attorney need not be present during the discussions in order for a statement
to be made in the course of plea discussions “with an attorney for the prosecuting authority.”
People v Smart, 497 Mich. 950; 857 NW2d 658 (2015). Moreover, a statement can be part of a
plea discussion if the defendant had an actual subjective expectation to negotiate a plea at the
time of the discussion and his or her expectation is reasonable under the totality of the
circumstances. People v Dunn, 446 Mich. 409, 415; 521 NW2d 255 (1994).

        The trial court determined that defendant’s statements were not made as part of plea
negotiations because defendant had not yet been charged with a crime when he made them, and
the statements that he should tell the truth and that it would be better for him if he cooperated did
not transform the interrogation into a plea negotiation. Defendant admitted at the suppression
hearing that he did not recall the prosecutor bringing up the words plea agreement or plea
negotiation. He also stated that he raised the question of immunity and said the prosecutor
responded that they needed to hear what defendant had to say first. Defendant conceded that he
had not been charged with a crime. The assistant prosecuting attorney who participated in those
interviews also testified that there were no plea discussions with defendant at that time.

        On this record, defendant has not established that he spoke to the officers and prosecutor
as part of plea negotiations. There was no evidence that he asked for a plea deal, was offered a
plea deal, or that he otherwise negotiated with the officers or prosecuting attorney to secure a
deal. Indeed, he initially denied any participation in the events at issue. The only evidence was
that defendant had a vague hope that he might be given immunity and was told that it was in his
interest to cooperate. On these facts, defendant did not have a reasonable expectation that the
discussions were part of plea negotiations. Dunn, 446 Mich. at 415. The trial court did not err
when it concluded that defendant’s statements made before he was charged with a crime were
not statements made pursuant to plea negotiations within the meaning of MRE 410(4).




                                                -4-
        The trial court also correctly determined that MRE 410(4) did not apply to defendant’s
testimony at Morton’s preliminary examination. The assistant prosecuting attorney testified at
the suppression hearing that, by the time of Morton’s preliminary examination, the prosecution
had discussed a plea deal with defendant and agreed to let him plea to second-degree murder in
exchange for his cooperation in the prosecution of Morton. And defendant testified at the
hearing that he only testified at Morton’s preliminary examination after he had agreed to a plea
deal with the prosecution. As the trial court correctly stated in its order denying defendant’s
motion to suppress, defendant’s testimony at the preliminary examination was not testimony
made in the “course of plea negotiations,” MRE 410(4); rather, it was testimony provided
pursuant to a plea agreement. A defendant does not have a reasonable expectation to negotiate a
plea while testifying under oath at a preliminary examination. See Dunn, 446 Mich. at 415.
Because defendant’s testimony at the preliminary examination was not made as part of the plea
discussions, MRE 410(4) did not preclude admission of his testimony at trial. Accordingly, the
trial court did not abuse its discretion when it denied defendant’s motion to suppress his
statements and testimony. See Yost, 278 Mich. App. at 353.

                      IV. INEFFECTIVE ASSISTANCE OF COUNSEL

        Finally, defendant argues that defense counsel provided him with ineffective assistance
that led him to withdraw from his plea agreement. Because the trial court did not hold an
evidentiary hearing on this claim of error, there are no factual findings to which this Court must
defer, and this Court’s review is for mistakes that are apparent on the record alone. People v
Gioglio (On Remand), 296 Mich. App. 12, 20; 815 NW2d 589 (2012), remanded on other grounds
493 Mich. 864 (2012). This Court reviews de novo whether defense counsel’s acts or omissions
fell below an objective standard of reasonableness under prevailing professional norms and
prejudiced his trial. Id. at 19-20.

        Defendant maintains that defense counsel provided ineffective assistance by informing
him that the statements that he made to the officers and his preliminary examination testimony
could not be admitted against him. He similarly maintains that defense counsel improperly told
him that duress was a defense to murder. More specifically, he faults defense counsel for not
giving him proper advice on the consequences of his decision to withdraw his plea, such as
informing him that “all his prior statements would likely be introduced during his trial and also
that he would be unable to present duress as a defense during trial.” He claims that he would not
have withdrawn from his plea deal had he been properly advised.

        “To establish a claim of ineffective assistance of counsel, the defendant must show that
counsel’s representation fell below an objective standard of reasonableness under prevailing
professional norms and that there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different.” Gioglio, 296
Mich. App. at 22 (quotation marks and citation omitted).

         Defendant entered into a written plea agreement with the prosecution in which he agreed
to testify truthfully against Morton and any other codefendants or involved parties concerning
the death of Byrd and the shooting that occurred at the projects. In exchange, the prosecution
agreed to accept a plea to second-degree murder. Defendant agreed at his plea hearing that he
had not been threatened or promised anything else in exchange for his plea. The trial court also

                                               -5-
informed defendant at the plea hearing about the nature of the open murder charge. Specifically,
it advised him that a jury could find him guilty of first-degree murder, second-degree murder, or
manslaughter. Defendant stated that he understood. He further agreed that the trial court would,
on the basis of his plea, be sentencing him for second-degree murder.

        Defendant later sent the trial court correspondence wherein he stated that he was no
longer willing to testify, which voided his plea deal. Defendant later wrote a lengthy letter to the
trial court in which he stated that his trial counsel lied to him about the law to get him to take the
plea deal. He claimed that he was told that a charge of open murder always resulted in life in
prison even though that was not true. He claimed that he was also told to lie about Morton’s
involvement. He maintained that defense counsel had not provided him with advice about the
law and reported that he had gained his knowledge from a cellmate. He further asked the trial
court to suppress his previous statements.

         The trial court discussed defendant’s decision to withdraw from his plea agreement at a
status conference. Defense counsel informed the trial court that defendant believed that he was
coerced into making certain statements at the plea hearing and felt that he could not truthfully
testify to those matters at Morton’s trial. For that reason, he wanted to withdraw his plea but
only on condition that his earlier statements would not be used against him. Defendant agreed
that that was his position. The trial court warned defendant that it could not just make his earlier
statements go away. At that point, defendant’s mother interjected, and the trial court gave
defense counsel an opportunity to consult with defendant and his mother. After consulting with
defendant, defense counsel informed the court that she had spoken to defendant and his mother
about “one thing that we didn’t talk about as far as duress being a defense to his intent when he
went down that alley . . . .” She explained that defendant was under the “understanding that
duress was a defense.” She stated that “[w]e have now cleared that up” and defendant no longer
wanted to withdraw his plea. Defendant agreed that, given the state of the law, he had to take
responsibility. The prosecutor responded that he was no longer interested in the plea deal given
that defendant was stating that he would not testify against his codefendants. The trial court
determined that the defense should file a written motion to withdraw the plea if he wished to
proceed.

        Defense counsel filed a written motion to withdraw defendant’s plea on June 23, 2017.
In that motion, counsel wrote that defendant believed he had been coerced into saying things that
implicated a conspiracy to commit first-degree murder. She further wrote that he would not be
able to testify to those matters at Morton’s trial because the statements were not the truth. At a
hearing held later that month, the prosecutor did not object, and the trial court indicated that it
would grant the motion. The trial court entered an order granting the motion in July 2017.

       There was no indication in defendant’s correspondence with the trial court that he was
induced into withdrawing his plea as a result of advice from his lawyer that his statements could
not be used against him in the event that he withdrew his plea, or that he could raise a duress
defense at trial. Indeed, defendant suggested in his letters that he was acting on his own and
without the advice of counsel. The fact that he specifically asked to have his previous statements
suppressed also belied his position. Subsequent events strongly suggested that defendant himself
knew that his statements might be used against him and that it was not defense counsel who
misled him into thinking that duress was a defense to the charge of murder. Notably, the

                                                 -6-
statements from the hearing held in June 2017, show that defense counsel was aware that duress
was not a defense to murder and that she corrected defendant’s misunderstanding once she
became aware of it.

        Accordingly, on this record, defendant has not established the factual predicate for his
claim—he has not shown that defense counsel improperly advised him about the admissibility of
his statements or improperly told him that duress was a defense before his decision to contact the
trial court and try and withdraw from his plea agreement. People v Carbin, 463 Mich. 590, 600;
623 NW2d 884 (2001) (stating that the defendant bears the burden to establish the factual
predicate of his claim that he did not receive effective assistance). Because defendant has not
shown that defense counsel provided advice that fell below an objective standard of
reasonableness under prevailing professional norms, his claim of ineffective assistance of
counsel fails. See Gioglio, 296 Mich. App. at 22.

        The record also shows that defendant vacillated about whether to withdraw his deal after
being told that his statements could not be made to go away and that duress was not a defense.
Despite his vacillation, defense counsel filed a written motion to withdraw defendant’s plea. It
must be understood on this record that defense counsel filed the motion because defendant
insisted on withdrawing his plea even after being properly advised about the ramifications at the
hearing. The motion was carefully worded to establish grounds to withdraw, but notably the
defense no longer conditioned the motion on the suppression of defendant’s statements. Hence,
the record showed that defense counsel filed the motion to withdraw on defendant’s behalf after
defendant repeatedly expressed his intent not to testify against Morton, and after he had been
properly advised that his statements might be used against him and that duress was not a defense
to murder. For that reason, even if this Court were to conclude that defense counsel improperly
advised defendant about the admissibility of his statements and the availability of the duress
defense—a supposition that is highly unlikely—defendant has not shown that, but for the
improper advice, he would not have withdrawn his plea. The record showed that any
misconceptions that he may have had about the state of the law had been cleared up before
defense counsel filed the written motion to withdraw on his behalf. Moreover, defendant
continued to assert that he could not comply with his plea agreement because to do so he would
have to lie about the underlying events. Consequently, defendant cannot show that, but for
defense counsel’s allegedly improper advice, he would not have withdrawn from his plea
agreement—that is, he cannot show that the outcome would have been different. See id.
Defendant has not demonstrated any errors that warrant a new trial.

       Affirmed.



                                                            /s/ Kirsten Frank Kelly
                                                            /s/ Karen M. Fort Hood
                                                            /s/ James Robert Redford




                                               -7-